NO. 12-16-00258-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

SHERRY LYNN BADALICH AND                          §      APPEAL FROM THE 402ND
CARL BADALICH,
APPELLANTS

V.                                                §      JUDICIAL DISTRICT COURT

FIRST NATIONAL BANK OF
WINNSBORO,
APPELLEE                                          §      WOOD COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on June 21, 2016,
and Appellants filed a motion for new trial. On September 15, 2016, Appellants timely filed a
notice of appeal. The notice of appeal failed to contain a certificate showing service on all
parties to the trial court’s judgment. See TEX. R. APP. P. 9.5, 25.1(e).
       On September 15, 2016, Appellants were notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). They were further notified that unless they filed an amended notice of appeal on or
before October 17, 2016, the appeal would be referred to the Court for dismissal. See TEX. R.
APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellants
have not corrected their defective notice of appeal. Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist
v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.—Tyler Feb. 11, 2004, pet.
denied) (mem. op.); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex.
App.—Tyler Feb. 11, 2004, pet. denied) (mem. op.).
Opinion delivered October 21, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2016


                                         NO. 12-16-00258-CV


                  SHERRY LYNN BADALICH AND CARL BADALICH,
                                  Appellants
                                     V.
                     FIRST NATIONAL BANK OF WINNSBORO,
                                   Appellee


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2013-294)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.